 


109 HR 3614 IH: Charity Care for the Uninsured Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3614 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Wolf introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow physicians a credit against income tax for providing charity care. 
 
 
1.Short titleThis Act may be cited as the Charity Care for the Uninsured Act of 2005.  
2.Charity care credit 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Charity care credit 
(a)Allowance of creditIn the case of a physician, there shall be allowed as a credit against the tax imposed by this chapter for a taxable year the amount determined in accordance with the following table: 
 
 
 
If the physician has provided during such taxable year:The amount of the credit is: 
At least 25 but less than 30 qualified hours of charity care$1,000. 
At least 30 but less than 35 qualified hours of charity care$1,200. 
At least 35 but less than 40 qualified hours of charity care$1,400. 
At least 40 but less than 45 qualified hours of charity care$1,600. 
At least 45 but less than 50 qualified hours of charity care$1,800. 
At least 50 qualified hours of charity care$2,000.  
(b)Qualified hours of charity careFor purposes of this section— 
(1)Qualified hours of charity careThe term qualified hours of charity care means the hours that a physician provides medical care (as defined in section 213(d)(1)(A)) on a volunteer or pro bono basis. 
(2)PhysicianThe term physician has the meaning given to such term in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)).  . 
(b)Conforming amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Charity care credit. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
